Case 19-40777-pwb          Doc 23    Filed 07/12/19 Entered 07/12/19 08:02:40   Desc Main
                                     Document     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

                              TRUSTEE’S SUPPLEMENTAL REPORT

                             FOLLOWING CONFIRMATION HEARING


   CASE NO.   R19-40777-PWB                   PAUL W. BONAPFEL, JUDGE
   DEBTOR(S): ASHLEY M. AUSTIN                DATE: JUNE 12, 2019

           BRANDI L. KIRKLAND TO REPORT BACK IN 10 DAYS

           WHETHER THE DEBTORT HAS RESOLVED THE COURT’S PROCEEDINGS
           MEMORANDUM REGARDING INSUFFICIENT SERVICE.


           THE TRUSTEE HAS REVIEWED THE CASE AS INSTRUCTED AND

           RECOMMENDS AGAINST CONFIRMATION BECAUSE:
           THE DEBTOR HAS NOT RESOLVED THE COURT’S PROCEEDINGS
           MEMORANDUM REGARDING INSUFFICIENT SERVICE.
           PLEASE ENTER AN ORDER OF DISMISSAL.




                                                     /s
                                          Brandi L. Kirkland, Esq.
                                          for Chapter 13 Trustee
                                          GA Bar No. 423627




   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Ave, Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
Case 19-40777-pwb          Doc 23    Filed 07/12/19 Entered 07/12/19 08:02:40   Desc Main
                                     Document     Page 2 of 2




   R19-40777-PWB
                                    CERTIFICATE OF SERVICE

        This is to certify that on this day I caused a copy of the
   foregoing pleading to be served via United States First Class
   Mail, with adequate postage thereon, on the following parties at
   the address shown for each:

   DEBTOR(S):

   ASHLEY M. AUSTIN
   481 W KINMAN RD, SW
   CALHOUN, GA 30701-3227

   I further certify that I have on this day electronically filed
   the pleading using the Bankruptcy Court's Electronic Filing
   program, which sends a notice of this document and an
   accompanying link to this document to the following parties who
   have appeared in this case under the Bankruptcy Court's
   Electronic Case Filing program:

   SAEGER & ASSOCIATES



   This 12th day of July, 2019



          /s/
   Brandi L. Kirkland, Esq.
   Standing Chapter 13 Trustee
   GA Bar No. 423627




   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Ave, Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   brandik@atlch13tt.com
